DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/11/2021.
	Claims 3-5, 7, 9 and 11 have been cancelled. 
	Claims 1, 8 and 10 have been amended. 
	Claims 1, 2, 6, 8, 10 and 12 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 06/11/2021:
Regarding 101 rejection:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The argument recited, page 9, “the claim invention reflects an improvement to other technology or technical fields, i.e.; a physical distribution management system and a price determination method”.  The examiner respectfully disagree as for abstract ideas, Prong One, the claimed invention reciting limitations that teaching and following rules or instruction in order to determine a product prices within multiple product lifecycle stages/process upon receiving product identification information to be proceed and initiate management for that product, wherein the price can be calculated for multiple locations that offer the product in different prices and locations, by accumulating product’s base price, shipping, warehousing price and other different prices information, the prices and the final accumulated price to be send to the requester, which considered to be an abstract idea for falling under the certain methods of organizing human activity- managing personal behavior or relationships or interactions between people- See 2106.04(a)(2)(II)(C). Although, the claimed invention reciting that the product identification information is entered to an identification tag by and encoding device and stored in production device, this reciting does not provide more than linking the judicial exception to a particular technology field of using identification tags/label that do not provide an integration into a practical application . In addition, the claimed invention reciting multiple devices, such as production management device , warehousing and shipping device, sales device, user terminal and server that are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further 

Regarding the 103 Rejection: 
	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Step 1:
	Claims 1, 2, 6 and 8 directed to a process. Claims 10 and 12 directed to a machine. 
Step 2A, Prong1:
	Claims 1, 2, 6, 8, 10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
when identification information and production information of a product are received  form a producer, determining a basic price of the product based on the production information; 
	when warehousing and shipping information of the product is received from one or more distribution nodes included in a distribution process of the product, determining a distribution price, determined by renewing the basic price of the product, based on the warehousing and shipping information; 
	when sales information including the identification information of the product is received from a final seller of the product, determining a final distribution price of the product or a final price calculated by renewing the final distribution price of the product, and providing the final distribution price or final price; 
	when the sales information is received, terminating the identification information corresponding to the product and management of the product associated with the identification information, and 
	when price information of the product is requested, providing information about a finally determined one of the basic price, distribution price, and final price of the product to the user terminal, 
	wherein providing the information about the finally determined price comprises, when a search request from a user for a product of a type identical to a type of the product is received, searching one or more distribution nodes that have a product corresponds to the type received and to a user location, and providing a current location of the distribution nodes that have the searched product, and the information about the final determined price of the searched product at the distribution nodes to the user,
	wherein the current location is calculated based on the warehousing and shipping information of the product, 
	wherein the warehousing and shipping information is received, provided at the distribution node when the product is warehoused or shipped at or from the distribution node, is configured to include identification information of the distribution node, at or from the product is warehoused or shipped, and the identification information of the product, and is sequentially accumulated about the product, and wherein the sales information is information indicating an intention of selling, without significantly more. 	

	The independent claims of 1 and 10 recite the above limitations that represent teaching, and following rules or instructions to determine price determination of a product form multiple places where the product is offered to sell based on location of the purchaser location, storage and shipping rates and other expenses can accumulated to calculate the final price based on the received information, which considered to be an abstract idea as the instruction to collect the required information to determine product price falls within the certain methods of organizing human activity- managing personal behavior or relationships or interactions between people- See 2106.04(a)(2)(II)(C). 

Step 2A, Prong 2:

The claimed invention reciting that the identification information being entered to an identification tag attached to the product and stored in the production management device by an encoding device which communicates with the production management device, this reciting does not provide more than linking the judicial exception to a particular technology field of using identification tags/label that do not provide an integration into a practical application. See MPEP 2016.05 (h).
The claimed invention reciting multiple devices, such as production management device , warehousing and shipping device, sales device, user terminal and server that are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. see MPEP 2106.05(f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the 
	In addition, the dependent claims recite:
Claim 2: reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system. The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information to about the price determination collected information. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 6: reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system, such as profit information. The claim invention reciting that the information are received form warehousing and shipping device, which is not part of the abstract idea, yet considered to mere use a computer as too to perform an abstract idea that that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 8 reciting more about the abstract idea by initiating management of product upon receiving product identification information, and to delete these information after terminating the management. The recitation to the production management device to be utilized to participate the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 12: reciting more about the abstract idea by reciting extracting the identification information located at a distribution node adjacent to current location of the user from a warehouse/shipping database and provided to the user. The recitation to user terminal to be utilized to participate the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
		Claims 1, 6, 8 and 10 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2005/0160121 to Kawabata et al. (“Kawabata”) in view of US Pat. Pub. No. 2005/0141256 to Yamazaki (“Yamazaki”).
Regarding claims 1 and 10. Kawabata discloses a price determination method using a physical distribution management system, which is performed by a physical distribution management server, the price determination method comprising: 
		when identification information (Kawabata, Fig. 4; “Parts No … X01 … (1)” [0052]; “The following data regarding the international procurement of the material are inputted by the user and stored: parts number”) and production information (Kawabata,Fig. 4, [0053]; “contract purchase (FOR) unit price” and “category … (2)”) of a product are received from a production management device operated by a producer, determining a basic price of the product based on the production information (Kawabata, Fig. 10; “input contract information S1” [Wingdings font/0xE0] Fig. 4; “input contract information” includes “Parts NO .. X01 .. (1)” [Wingdings font/0xE0] “calculate import and export expense ratio S4”. [0063]; “Next, the import and export expense is calculated based on the inputted information of the various contract information and the master table (S4)”. [0080]; “As "transistor" is inputted  … in FIG. 4, the volume unit price in the standard packing size information in FIG. 4, corresponding to "transistor" is referred to, and a value "0.9" is retrieved”), 
		when warehousing (Kawabata, Fig. 3; “master table 25” includes “Number of days warehousr storage information 26” + “warehouse expense information 27”) and shipping information (Kawabata, Fig. 3; “master table 25” includes “slandered packing size information 28” and “landed price information 24”) of the product is received from a warehousing and shipping device provided at each of one or more distribution nodes (Kawabata, Fig. 6A; “Japan”, “Hong kong”, “Malaysia” and “Singapore") included in a distribution process of the product (Kawabata, [0056]; “showing warehouse expense , determining a distribution price (Kawabata, Fig. 7; “SUB-TTL (1)” + “SUB-TTL(2)” = “TTL”. See [0058]; “export warehouse expense … "SUB-TTL 1"… a subtotal up to this point” … FREIGHT (transportation expense) … "SUB-TTL 2" … a subtotal up to this point … TTL is used for calculating the LANDED price”), determined by renewing the basic price of the product, based on the warehousing and shipping information (Kawabata, Fig. 10; “calculate landed price S6”. [0063]; “the LANDED price is calculated (S6)”. [0052]; “the LANDED price information 24 which is landed price information in which the local price of the material is added with the import and export expense … the master table 25 which is various entry data for calculating the import and export expense (number of days of warehouse storage information 26, warehouse expense information 27, standard packing size information 28, and so on)”);
		when sales information including the identification information (Kawabata, Fig. 16; “PM Code” and “PM name”) of the product is received from a sales device operated by a final seller of the product (Kawabata, Fig. 16; “an example of the import and export expense master register screen of the import and export expense calculation apparatus”), determining a final distribution price of the product or a final price calculated by renewing the final distribution price of the product (Kawabata, Fig. 9; “Total L/T”. [006]’ “per-location LANDED price information of the import and export expense calculation apparatus … The values for FOB (exporting country shipping price), CIF (shipping and insurance inclusive price), LANDED price, and the total are stored on a per-factory (A-factory, B-factory, C-factory) basis”), and providing the final distribution price or final price to the sales device (Kawabata, Fig. 10; “convert local price to yen S8” [Wingdings font/0xE0] “Display and automatically transmit result S9. [0063]; “Finally, the respective calculation results are displayed on-screen on the display unit 2, and automatically transmitted to the contracting apparatus of the respective factories, via the international network (S9)”); 
		 
		when price information of the product is requested by a user terminal, providing information about a finally determined one of the basic price (Kawabata, Fig. 17; “contract purchase unit price effectively date” and “contract purchase unit price” [0077]; “By selecting a part number displayed in the table window 51, the PM (Parts Master) unit price information of such part number is set in the retrieval part number column”), distribution price, and final price of the product to the user terminal (Kawabata, [0078] By pressing a "calculate" button 62 … the import and export expense corresponding to the part number set in the retrieval part number column is calculated, FOB, CIF, and LANDED price are respectively calculated, and the results shown in a table window 52”), 
		wherein providing the information about the finally determined price to the user terminal comprises, when a search request for a product of a type identical to a type of the product is received from the user terminal, searching one or more distribution nodes (Kawabata, Fig. 6A; “Japan”, “Hong kong”, “Malaysia” and “Singapore" and Fig. 9; “A-Factory”, “B-Factory” and “C-Factory”) that have a product corresponds to the type received from the user terminal (Kawabata, Fig. 1, [0047]; “The import and export expense calculation apparatus 100 includes: an input unit 1 on which a user inputs various required data for the purchase of material from respective international procurement and to a location of the user terminal (Kawabata, Fig. 17; “Exporting country”. [0058]; “SUB-TTL 1 is used for calculating FOB (exporting country shipping price)”), and providing a current location of the distribution nodes that have the searched product (Kawabata, Fig. 17;  in the table window “51” see “Uniform purchasing source” and “Uniform purchasing source name”. Fig. 17, [0077-0078]; “By pressing a "search" button 60 after inputting a retrieval source PM (Parts Master) code and a retrieval part number search condition, registered required data within the retrieval source PM, falling under the search condition, is displayed in a table window 51 … table window 53 … table window 52”), and the information about the final determined price  of the searched product at the distribution nodes to the user terminal (Kawabata, [0078]; “By pressing a "calculate" button 62, the import and export expense corresponding to the part number set in the retrieval part number column is calculated, FOB, CIF, and LANDED price are respectively calculated, and the results shown in a table window 52”), 
		wherein the current location is calculated based on the warehousing and shipping information of the product (Kawabata, [0080]; “Furthermore, as "Japan" is inputted as the procurement location in FIG. 4, a value "10" in the number of days of procurement warehouse storage table in FIG. 6A, is retrieved … a value "22%" stored in the corresponding portion of the warehouse expense table in FIG. 6B, is retrieved. Accordingly, a value "2.000%" is stored in the column for the export warehouse expense … the other expense ratio entries shown in FIG. 7, respective values are also calculated through the same method, using the calculation logic in FIG. 7”), 
		wherein the warehousing and shipping information is received from the warehousing and shipping device provided at the distribution node when the product is warehoused or shipped at or from the distribution node (Kawabata, Fig. 16, [0074-0075]; “registration … add … export warehouse expense … FREIGHT, marine … SP warehouse expense, SP transportation expense … stock point, standard packing size”), is configured to include identification information of the distribution node (Kawabata, Fig. 17; “Importing and exporting county”), at or from the product is warehoused or shipped, and the identification information of the product (Kawabata, Fig. 16; “PM code” and “PM name”), and is sequentially accumulated about the product (Kawabata, [0058]; “"TTL" which is the total for all the above entries. SUB-TTL 1 is used for calculating FOB (exporting country shipping price), SUB-TTL 2 is used for calculating CIF (shipping and insurance inclusive price), and TTL is used for calculating the LANDED price” and as shown in Fig. 7 the warehousing import and export calculation is an accumulation/totaling of many warehousing rates and margin expanses calculated based on the procurement location here is “Japan” as seen in Fig. 4), and 
		wherein the sales information is information indicating an intention of selling (Kawabata, Fig. 16, [0074]; “in FIG. 16, registration, changing, and deletion, of a number of days of procurement warehouse storage master is performed … register screens for registrations concerning export warehouse expense, export margin, export interest … stock point, standard packing size, currency exchange rate, and so on”).

identification information being entered to an identification tag attached to the product and stored in the production management device by an encoding device which communicates with the production management device when the sales information is received from the sales device, terminating the identification information corresponding to the product and management of the product associated with the identification information”. However, Yamazaki teaches: the identification information being entered to an identification tag attached to the product (Yamazaki, [0032-0033]; “tag refers to a label, a price card, a name card, a nameplate, and the like, each of which has a micro integrated circuit device utilized for identifying an object. The foregoing tag is also referred to as an ID tag. The ID tag stores information such as a private identification code … label refers to a seal, a sticker, a badge, an indicator”) and stored in the production management device (Yamazaki, [0085]; “The work memory is a space for saving data temporarily in a process of program execution. The data memory is a space for storing fixed data dealt by a program as well as product-specific information”) by an encoding device (Yamazaki, Figs. 10A-C; “reader/writer”) which communicates with the production management device (Yamazaki, Fig. 24; “receive an electromagnetic wave form a reader/writer” [Wingdings font/0xE0] “generate an electromotive force” [Wingdings font/0xE0] “start an IC chip” [Wingdings font/0xE0] “data processing with computer”);

when the sales information is received from the sales device, terminating the identification information (Yamazaki, Fig. 7 [0131] rewritable information 301 of a corresponding to the product and management of the product associated with the identification information (Yamazaki, [0131] “[0131] When purchasing a product 10 that stores product-specific information 300 of a memory A and rewritable information 301 of a memory B in manufacturing the product 10 at stores, the information 301 is erased or rewritten to another information by a checkout counter, a conveyor 307, or the like with an electric wave 310 from a reader/writer antenna 309 of a reader/writer 308”).

		Therefore, it would have been obvious to one of ordinary skill in the physical distribution and supply chain management art at the time of filing to modify Kawabata to include known technology of encoded product identification information into an information tag using an encoded device and terminating the identification information when not needed, as taught by Yamazaki, where this would be performed in order to include more details regarding the requested product as desired by the result requester, in order to protect the product information. See Yamazaki, abstract.

		Regarding claim 6. The combination of Kawabata in view of Yamazaki disclose the price determination method of claim 1, wherein determining the distribution price comprises: receiving profit information, including information about a profit margin desired by a manager corresponding to the distribution node, from the warehousing and shipping device provided at the distribution node (Kawabata, Fig. 16, [0074-0075]; , is configured to include identification information of the distribution node (Kawabata, Fig. 17; “Importing and exporting county”); and determining the distribution price based on the profit information (Kawabata, [0058]; “"TTL" which is the total for all the above entries. SUB-TTL 1 is used for calculating FOB (exporting country shipping price), SUB-TTL 2 is used for calculating CIF (shipping and insurance inclusive price), and TTL is used for calculating the LANDED price” and as shown in Fig. 7 the warehousing import and export calculation is an accumulation/totaling of many warehousing rates and margin expanses calculated based on the procurement location here is “Japan” as seen in Fig. 4).


		Regarding claim 8. The combination disclose the price determination method of claim 1[[7]], further comprising managing each piece of identification information (see claim 1 rejection supra); wherein managing the identification information comprises: 
		providing the identification information to be associated with a product to the production management device (see claim 1 rejection supra”); when the identification information of the product is received from the production management device, initiating management of a product corresponding to the received identification information  (Kawabata, Fig. 4; “Parts No … X01 … (1)”. [0052]; “The following data ; and 

		Kawabata substantially discloses the claimed invention; however, Kawabata fails to explicitly disclose the “after terminating the management of the product, deleting the identification information associated with the product, or providing the identification information associated with the product to the production management device so that the identification information will be associated with a new product”. However, Yamazaki teaches: 
		after terminating the management of the product, deleting the identification information associated with the product, or providing the identification information associated with the product to the production management device so that the identification information will be associated with a new product (Yamazaki, [0131] “[0131] When purchasing a product 10 that stores product-specific information 300 of a memory A and rewritable information 301 of a memory B in manufacturing the product 10 at stores, the information 301 is erased or rewritten to another information by a checkout counter, a conveyor 307, or the like with an electric wave 310 from a reader/writer antenna 309 of a reader/writer 308”).

		Therefore, it would have been obvious to one of ordinary skill in the physical distribution and supply chain management art at the time of filing to modify Kawabata to include known technology of terminating the identification information when not .

	Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Kawabata in view of Yamazaki further in view of US Pat. Pub. No. 2003/0004750 to Teraoka (“Teraoka”).

Regarding Claim 2. The combination Kawabata in view of Yamazaki disclose the price determination method of claim 1, wherein the production information (see claim 1 rejection supra)
The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “comprises at least one of a  raw  material of the product, a price or quality level of the raw material, a start of production, an end of the production, a main agent of the production, a location of the production or a production line, a quality evaluation index after completion of  the  production, information related to incidental expenses required for the production, and information related to a production environment”. However, Teraoka teaches:
 comprises at least one of a  raw  material of the product (Teraoka, [0161]; “(2) raw material block product name”), a price or quality level of the raw material (Teraoka, , a start of production, an end of the production, a main agent of the production, a location of the production or a production line, a quality evaluation index after completion of  the  production, information related to incidental expenses required for the production, and information related to a production environment (Teraoka, FIG. 6, [0160-0163]).
	Therefore, it would have been obvious to one of ordinary skill in the physical distribution and supply chain management art at the time of filing to modify Kawabata to include information of a raw material of the product, a price or quality level of the raw material, a start of production, an end of the production, a main agent of the production, a location of the production or a production line, a quality evaluation index after completion of  the  production, information related to incidental expenses required for the production, and information related to a production environment, as taught by Teraoka, where this would be performed in order to include more details regarding the requested product as desired by the result requester, in order to the information of the raw materials that has been used in manufacture a certain product to enhance the pricing calculation process. See Teraoka, Abstract.

		Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Kawabata in view of Yamazaki further in view of US Pat. No. 7,136,830 to Kuelbs et al. (“Kuelbs”).
the physical distribution management server of claim 10, Wherein the physical distribution management server, when a search request for a certain type of product is received from a user terminal of a certain user (see claim 1 rejection supra)
The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the limitations of claim 12. However, Kuelbs teaches:
 extracts identification information of the certain type of product (Kuelbs, Fig.20, COL. 23, lines 55-57; “Search engine 509 includes key word search module 513, fields search module 515, and on-line catalog 517”) located at a distribution node  adjacent to current  location  of the user terminal (Kuelbs, Fig.17A, “Time to Delivery”), from warehousing and shipping information stored in association with identification information of a product (Kuelbs, Fig.17A, COL.18, lines 40; “"in store" stage”), and provides information about the distribution node, at which the extracted identification information is located, to the user terminal (Kuelbs, Fig 17A, Col 18, lines 37-49).
		Therefore, it would have been obvious to one of ordinary skill in the physical distribution and supply chain management art at the time of filing to modify Kawabata to include extracts identification information of the certain type of product located at a distribution node  adjacent to current  location  of the user terminal, from warehousing .


Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
   Sweeney et al. (US 2009/0048987 A1) for teaching a supplier's Enterprise Resource Planning (ERP) software or system in order to determine a item landed price for a particular product delivered to a particular customer at a particular destination and to determine a net landed price for each container order.
Levine (US 2003/0040978 A1) for teaching searching product in a distributor database and calculating the total price from a base price + a margin.
Morscheck et al. (US 6,076,080 A) for teaching calculating the total price different costs during the product lifecycle milestones.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687